Exhibit 23 Consent of Independent Registered Public Accounting Firm We hereby consent to the incorporation by reference in the Registration Statement on Form S-8(Nos. 333-118767, 333-75920, 333-75922, 333-75924, 333-18057, 333-03611) of Bausch & Lomb Incorporated of our report dated April 25, 2007 relating to the financial statements, management’s assessment of the effectiveness of internal control over financial reporting and the effectiveness of internal control over financial reporting, which appears in the Form 10-K for the year ended December 30, 2006. /s/ PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP Rochester, New York June 19, 2007
